COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF J. M. C., A                     §           No. 08-21-00193-CV
  CHILD,
                                                     §             Appeal from the
                         Appellant.
                                                     §             65th District Court

                                                     §         of El Paso County, Texas

                                                     §          (TC# 2020DCM0400)

                                               §
                                             ORDER

        Appellant has filed a motion to stay this appeal pending a De Novo Hearing Before the
Referring Court, pursuant to Tex. Fam. Code Ann. section 201.015, which is set for December
10, 2021. We construe Appellant’s motion as a motion to abate appellate proceedings pending
the outcome of the de novo hearing. We further note the motion indicates that counsel for
Appellee Caroline Carow does not oppose this request and counsel appointed as ad litem for the
child has not yet responded.

       The Court has determined that further information is required before it will rule on the
request to abate proceedings.

Specifically, the parties are directed to address:

   1. Whether the trial court has issued a final appealable order over which this Court has
      obtained jurisdiction;

   2. Alternatively, if no final order has been issued, under what authority may this Court abate
      the appeal.

    A response from Appellant is requested by November 29, 2021. Any other party wishing to
respond may do so with such response due on or before December 3, 2021.


                                                     1
   All current deadlines will remain in effect pending further order of this Court.


       IT IS SO ORDERED this 20th day of October, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment




                                                2